ACCEPTED
                                                                                                       04-14-00246-CR
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                  2/18/2015 4:49:27 PM
                                                                                                         KEITH HOTTLE
                                                                                                                CLERK

                                       NO. 04-14-00246-CR

DESTYN DAVID FREDERICK                                        IN THE COURT OF APPEALS
                                                                              FILED IN
               Appellant                                                4th COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
VS.                                                                     2/18/2015
                                                              FOURTH SUPREME      4:49:27 PM
                                                                                JUDICIAL
                                                              DISTRICT    KEITH  E. HOTTLE
                                                                                Clerk

THE STATE OF TEXAS
                Appellee                                      SAN ANTONIO, TEXAS


                             MOTION FOR EXTENSION OF TIME
                               TO FILE APPELLANT'S BRIEF

THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Appellant in the above styled and numbered cause, by and though his
undersigned counsel of record, and files this Motion for Extension of Time to File Appellant's Brief
pursuant to Rule 10.5(b), Texas Rule. In support of this Motion, Appellant would show the Court
the following:

1. Statement of Case: Appellant was charged by a grand jury indictment in Cause No. 11-09-00041-
CRL for capital murder before the 81st/218th District Court, La Salle County, Texas, the Honorable
Donna S. Rayes, presiding. Appellant entered a plea of.not guilty before a jury which upon
deliberation returned a unanimous verdict of guilty to Felony Murder. Sentence of thirty (30) years
imprisonment was imposed by the jury on February 12, 2014. In accordance with the verdicts by the
jury, the court imposed sentence entered Judgment and Sentence filed on March 27, 2014.
Appellant's timely written notice of appeal was timely filed on February 22, 2014. A Motion for
New Trial was filed and overruled by operation on law.

2. Deadline for Filing Brief: February 18, 2015.
3. Extension of Time Requested: 30 days to March 18, 2015.
4. Reasonable Need for Extension: This Court issued an Oder on December 5, 2015 in which it

found that appellant's brief had not been filed in Appellant's appeal and ordered the trial court to



                                                                                         Page 1 of 3
a hearing the trial court appointed the undersigned counsel to substituted as Appellant's attorney on

appeal. Counsel was appointed on December 12, 2014. Counsel was on vacation in Europe from

December 13, 2014 through January 4, 2015. Counsel has obtained a copy of the Clerk's Record

and the Court Reporters' record.

       The reporter's record consists of nine volumes and includes over 1600 pages of pre-trial

hearings, voir dire, testimony of 15 witnesses, motion hearings and arguments of counsel.

       Counsel is in the process of reviewing the testimony and preparing a summary of testimony

and identifying potential grounds of error. Due to the limited time that counsel has had to become

familiarly with the case and the complexity of this case that involved an indictment that alleged

multiple offenses from capital murder to the state jail felony counsel requires additional time to

prepare a brief and conduct legal research to prepare grounds for review.

       Counsel requires an additional thirty days to review the record prepare a brief.

5. Number of Prior Extensions: This is undersigned counsel's second request for an Extension of
Time to File Appellant's Brief.
       WHEREFORE, Appellants prays to the Court grant this Motion and extend the deadline for
filing the brief in this cause to March 18, 2015.



                                                              Respectfully Submitted,

                                                              LAW OFFICES OF
                                                              RICHARD E. LANGLOIS
                                                              217 ARDEN GROVE
                                                              San Antonio, Texas 78215
                                                              TEL: (210) 225-0341
                                                              F •• (.10 2 345
                                                                          ,




                                                                ICHARD E. LANG 4 .- IS
                                                               State Bar No. 11922510
                                                               ATTORNEY FOR APPELLANT

                                                                                          Page 2 of 3
                                           CERTIFICATE OF SERVICE

           This is to certify that a true and correct copy of the above and forgoing Appellant's Motion
for Extension of Time to File Appellate Brief was mailed to the Ls Salle County District Attorney's
Office, Rene Pena, 1327 3' St, Floresville, Texas 78114 on this 18 th day of February, 2015.



                                                                       ICHARD E. LANGLOIS

THE STATE OF TEXAS

COUNTY OF BEXAR

           BEFORE ME, the undersigned authority, on this day personally appeared, Richard E.

Langlois, who being by me duly sworn, upon oath says that he is the attorney of record for the

Appellant in the above and foregoing motion, and that the statements contained therein are true and

correct.


                                                                      RICHARD E. LANGr
                                                                                 L IS


         SWORN TO BEFORE ME, on this 18th day of February, 2015, which witness my hand and
official seal of office.

                                                                            ()Lad gi va/S
                                                                      NOTARY PUBLIC In and For
                                             ANGELINA rv,As
                             ,,,,,,,




                                   •-
                                        Notary Pubic State of Texas   Bexar County, Texas
                                         M y LOMiTiia3!00 Expires
                                              April 05, 2615




                                                                                                   Page 3 of 3